Name: Council Regulation (EC) No 1063/96 of 10 June 1996 amending Regulation (EC) No 3078/95 allocating, for 1996, certain catch quotas between Member States for vessels fishing in Faroese waters
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 14. 6. 96 EN Official Journal of the European Communities No L 141/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1063/96 of 10 June 1996 amending Regulation (EC) No 3078/95 allocating, for 1996, certain catch quotas between Member States for vessels fishing in Faroese waters whereas these consultations have been concluded and, as a result, the abovementioned catch quota has been reduced; Whereas, to ensure efficient management of the catch possibilities available, they should be allocated among Member States as quotas in accordance with Article 8 of Regulation (EEC) No 3760/92, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 3078/95 (2) allocates, for 1996, certain catch quotas between Member States for vessels fishing in Faroese waters; Whereas a catch quota of 4 910 tonnes of mackerel was allocated to the Community in ICES Division Vb for 1996; whereas this quota has to be reduced in order to reflect the reduction in the mackerel TAC for that area; Whereas, in accordance with the procedure provided for in Article 2 of the Agreement on Fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faroe Islands, of the other part (3), the Parties have had further consultations on their reciprocal fishing rights for 1996; Article 1 In the Annex to Regulation (EC) No 3078/95, the figures relating to mackerel in ICES Division Vb shall be replaced by those set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 June 1996. For the Council The President M. PINTO (') OJ No L 389, 31 . 12. 1992, p. 1 . Regulation as last amended by the 1994 Act of Accession. (2) OJ No L 330, 30. 12. 1995, p. 62. (3) OJ No L 226, 29. 8 . 1980, p. 12. No L 141 /2 EN Official Journal of the European Communities 14. 6 . 96 ANNEX Allocation of Community catch quotas in Faroese waters for 1996, as referred to in Article 1 (in tonnes, fresh round weight) 'Species ICES Division Communitycatch quotas Quotas allocated to Member States Mackerel V b 3 270 Denmark: 3 270'